PER CURIAM.
The judgment of this court dated August 3, 1972, 483 S.W.2d 893, by which this cause was reversed and rendered is hereby vacated and set aside. In order to make the judgment of this court final, the judgment of the trial court in this cause is hereby reversed and judgment is rendered for appellant for $21,460.37, plus attorneys’ fees of $1,500.00, and interest thereon at the rate of 6% per annum from July 7, 1971.
The clerk is directed to notify the clerk of the District Court of Dallas County to return the mandate in this cause as provided by Rule 446, Texas Rules of Civil Procedure.